Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Before the first line of the specification please insert:--The application is a continuation of PCT/JP2018/0100149, filed 03/15/2018.--.

  Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: US 2006/0100095 was relied upon in the previous office action as representative of the prior art teaching a method of synthesizing an aluminophosphate zeolite membrane similar to the instant claims.  While the presence of significant amounts of acid phosphate ensures a low pH in much of the prior art, this reference represented the prior art for which there was some evidence that a higher pH might be present in the mixed solution.  Applicant’s response, including declaration, makes a convincing case that this is not true.  The preponderance of the evidence of record supports a finding that limiting the pH of the mixed solution to a pH of 6 to 9 is unique to the instant invention.  The examiner notes that term “aluminophosphate-based zeolite” is a term of art representing isomorphs of zeolite including significant aluminum and phosphorous atoms in the zeolitic framework.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M BRUNSMAN whose telephone number is (571)272-1365.  The examiner can normally be reached on M-F 8am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID M BRUNSMAN/Primary Examiner, Art Unit 1732